              Case 20-10755-BLS   Doc 304-2   Filed 06/04/20   Page 1 of 2




                                     Exhibit A

                            (Contract Rejection Schedule)




146484.01601/123373328v.2
               Case 20-10755-BLS           Doc 304-2        Filed 06/04/20       Page 2 of 2




      Lessor and Address                   Identifying                Subject           Effective Date of
                                          Information                                      Rejection
 Airlines Reporting Corporation       Carrier Services           Services related to    May 22, 2020
 Attn: General Counsel                Agreement, dated as of     the issuance of the
 3000 Wilson Boulevard, Suite 300     June 29, 2015, and other   Debtors’ passenger
 Arlington, VA 22201-3862             related agreements.        tickets and related
                                                                 documents by
 Chipman Brown Cicero & Cole,                                    accredited travel
 LLP                                                             agents.
 William E. Chipman, Jr.
 Mark D. Olivere
 Hercules Plaza
 1313 North Market Street, Suite
 5400
 Wilmington, Delaware 19801

 Foley & Lardner, LLP
 Erika L. Morabito
 Britanny J. Nelson
 3000 K St., N.W., Suite 600
 Washington, DC 20007-5109

 Foley & Lardner, LLP
 Derek L. Wright
 321 North Clark Street, Suite 3000
 Chicago, Illinois 60654

 TCR Americas, LLC                    Full Service Rental        Services with regard   June 4, 2020
 2711 Centerville Road, Suite 400     Agreement dated 2-14-      to Ground Support
 Wilmington, DE 19808                 2020                       Agreement

 TCR Notice Recipient:                [Agreement No.
 Attention: Pieter Belien             20200214]
 12401 Universal Drive, Taylor, MI
 48180
 And: pieter.belien@tcr-group.com

 Attention: Company Secretary &
 General Counsel
 TCR International NV
 Vliegveld 109
 1820 Steenokkerzeel, Belgium




                                                       12
146484.01601/123373328v.2
